Citation Nr: 1546647	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for emphysema and granted service connection for bilateral hearing loss, assigning a noncompensable (0 percent) evaluation effective July 31, 2009.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  A copy of the transcript of that hearing is of record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a pulmonary disability that is causally related to his service-connected anxiety disorder.



CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, as secondary to service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015); VAOPGCPREC 6-2003.

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claim for service connection for a right ankle disability any procedural deficiency is not prejudicial to the Veteran. 

II. Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Statutes and regulations prohibit direct or secondary service connection for disabilities which are due to use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, where the disability is due to smoking that is itself related to a service-connected disease, secondary service connection is available.  The primary condition cannot itself be due to tobacco usage.  VAOPGCPREC 6-2003.

A brief review of the pertinent evidence shows that the Veteran has been diagnosed with pulmonary disorders during the pendency of the claim, including COPD/emphysema and a lung nodule.  See, e.g., April 2012 Office Visit Note from Escondido Pulmonary Medical Group (reflecting diagnoses of COPD, emphysema, and a "Lung Nodule" and noting that the Veteran "had a persistent air leak after a CT guided needle aspirate of an upper lobe lung nodule and he ultimately required thoracotomy, resection of the nodule and oversewing of an air leak[; but t]he pathology of his lung abnormality ultimately turned out to be benign"); September 2011 Surgical Pathology Report from Palomar Medical Center (stating that the Veteran underwent a "[l]eft thoracotomy, left wedge resection with upper lobectomy, bronchoscopy"); March 2014 VA Respiratory Consultation Addendum (reflecting a diagnosis of "COPD, H[istory] of Upper Left lung removed").   


In diagnosing his lung pathology, his private treating physicians have specifically noted his significant history of tobacco smoking.  See, e.g., September 2009 Cardiothoracic Surgery Consultation Note from J.M.R., M.D. (noting the Veteran's "significant 60-pack-year smoking history" in evaluating his pulmonary pathology).  Additionally, the Veteran testified that his private treatment providers have attributed his COPD/emphysema and lung nodule to his smoking.  See September 2015 Board Hearing Testimony.  In this regard, the Veteran is competent to report what he was told by his treating physicians.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  And the Board finds no reason to doubt the Veteran's credibility in this regard, especially given the significance placed upon this history by his treating physicians.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).

Moreover, in statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that he began smoking during his active service to soothe his nerves "due to stress in serving in combat zones."  See September 2011 Correspondence from the Veteran.  Additionally, during his September 2015 Travel Board hearing, the Veteran asserted that his smoking, which began during service and continued for decades following his separation, was essentially self-medication for his anxiety.  In this regard, the Board notes that service connection for anxiety disorder related to the Veteran's combat service during World War II has been in effect since July 31, 2009.  See December 2009 Rating Decision.  

As discussed above, generally, disabilities claimed as due to a Veteran's tobacco use during service cannot warrant service connection if submitted after June 9, 1998.  See 38 C.F.R. § 3.300.  However, service connection for the Veteran's pulmonary pathology is permissible if his service-connected anxiety disorder caused him to use tobacco products after service.  See VAOPGCPREC 6-2003.

The Veteran is competent to describe his smoking as a mechanism to cope with his anxiety.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368   (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  Further, the Board finds his testimony that smoking was essentially self-medication for his anxiety and that his anxiety aggravated his tobacco use to be credible.  See Jefferson, 271 F.3d 1072.

Accordingly, the medical and lay evidence of record therefore establishes that the Veteran's use of tobacco during and after service was at least as likely as not caused or aggravated by service-connected anxiety disorder.  Therefore, the Board must find that his diagnosed pulmonary pathology is secondary to self-medication for a service-connected disability.


ORDER

Entitlement to service connection for a pulmonary disability, as secondary to service-connected anxiety disorder, is granted


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to an initial compensable rating for bilateral hearing loss must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


Specifically, the Board notes that the Veteran underwent audiometric evaluation as part of his VA compensation and pension examinations in October 2009, March 2011, and March 2013.  Additionally, his VA treatment records contain notations of additional audiological evaluation, including in August 2007, July 2010, December 2011, and June 2015.  Although the audiogram results from his compensation and pension evaluations are contained in the examination reports, the complete audiogram results associated with his VA treatment are not of record.  As the audiometric data contained in these reports is certainly pertinent to the evaluation of the Veteran's service-connected bilateral hearing loss, a remand is required so that these records may be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents generated by VA agents or employees).

Additionally, the Board finds that the VA audiology examination reports currently of record are insufficient to allow the Board to decide the current claim, and therefore additional VA audiological evaluation is warranted.  In this regard, current VA guidelines direct that, when speech recognition is 92 percent or less in a given ear, a modified performance intensity function should be obtained.  See VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2, Table 7 (K.C. Dennis ed., 2004) (providing detailed procedures for obtaining a modified performance-intensity function); Revised Audio AMIE Worksheet, Veterans Benefit Administration (VBA) Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  See also March 2013 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (noting that "When speech discrimination is 92% or less, a performance intensity function must be obtained." (emphasis added)).  Significantly, on the most recent March 2013 VA audiology examination, although the Veteran's speech recognition testing was less than 92 percent bilaterally (80 percent on the right and 88 percent on the left), there is no indication that the requisite performance intensity function was obtained.  

Moreover, given that more than 31 months have passed since the 2013 examination, the Board finds that a new audiological evaluation is required to fully and fairly evaluate the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Finally, as the claim is being remanded, the RO/AMC should also obtain any outstanding VA treatment records and any private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell, 2 Vet. App. at 613.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his bilateral hearing loss.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

2.  Make arrangements to obtain any outstanding VA treatment records pertaining to his bilateral hearing loss.

As previously noted, VA outpatient treatment notes show that the Veteran underwent several audiograms, including in August 2007, July 2010, December 2011, and June 2015.  However, the actual results of the audiograms are not included in the treatment records and must be obtained.  If these records are not available, a negative reply is required.

3. Upon completion of the foregoing, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  

With respect to word recognition testing, the examiner is directed to obtain a Modified Performance-Intensity Function (MPIF) prior to administering the full list (50 words) to determine the Veteran's best performance.  The examiner should refer to the description of how to obtain an MPIF provided in Table 7 of VA's Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.  The examiner should expressly note the MPIF obtained (in dB HL) in the examination report, as well as the best performance score for a full list of words using the MPIF obtained.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2, Table 7 (K.C. Dennis, ed. 2004).  

If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  In addition, the examiner must address the Veteran's contentions as to the effect of his bilateral hearing loss on his daily activities, including specifically his testimony at his September 2015 Board hearing, the transcript of which is associated with the virtual claims file.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.


5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


